DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 Response to Amendment
The amendment filed on 03/17/2021 has been entered. Claim(s) 1, 4-20 is/are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenwerke. (GB842518A) in view of Condit (US4302331).
Regarding Claims 1 and 7-8, 10 Eisenwerke teaches a method of charging a prepackaged charge to a metallurgy furnace (Claim 1) comprising the steps of: 
Providing a consumable container (Page 1, Col. 2, Lines 55-70) having at least one attachment member (Page 2, Col. 1, Lines 24-35); 
Forming a pre-packaged charge by loading scrap material (Page 1, Col. 1, Lines 14-20);
Lifting the container over a furnace and decoupling or dropping the container into the furnace (Page 2, Col. 1, Lines 24-50) through a door/roof door over a furnace, allowing a charging container to descend (Page 1, Col. 1, Lines 25-27); thereby melting both the scrap material and the container. 
Regarding the claim limitation of the container having plurality of openings in a side and in a bottom of the container, Eisenwerke only stats the shape size and weight of the boxes depends on the furnace and door dimensions and the proportion of charging materials and whether the materials are compacts, small, or bulky (Page 2, Col. 1, Lines 5-10). Yet Eisenwerke is silent regarding the claim limitation. However, Condit teaches a container that is light, 
Regarding the step of removing dirt, debris, and other contaminants, since Eisenwerke in view of Condit teaches a scrap containing bucket with a plurality of holes that moves toward a furnace, one of ordinary skill in the art would recognize that during the transport of the loaded container, dirt, debris and liquids would fall through the openings. 
Regarding the limitation where the scrap includes desirable and undesirable materials (including dirt, debris, and other contaminants); since scrap itself is considered to contain undesirable materials, one of ordinary skill in the art would have expected the presence of the undesirable materials in the loaded the scrap in the form of one or more of dirt, debris, and other contaminants.
Regarding Claim 4, the act of having a consumable metal container designed to carry scrap meets the limitation of selecting a container based on the type of scrap for forming the charge. 
Regarding Claims 5-6, 11, Eisenwerke teaches the charging container is transported from a scrapyard to a charging platform (Page 2, Col. 1, Lines 40-41) thereby meeting the limitation of the loading and charging locations being remote. Regarding the Claim 11, it would further be obvious to load the container at a scrap yard, transport the container to the charging furnace by means of a transport vehicle to achieve the predictable result of charging scrap from a scrap yard to a metallurgical furnace. 
Regarding Claims 9, Eisenwerke is silent regarding closing the roof after decoupling or dropping the container; however, it would have been obvious to one of ordinary skill in the art to close the furnace roof after dropping scrap for the purpose of limiting the amount of heat lost in the furnace.
Regarding Claim 12, Eisenwerke teaches the consumable container is comprised of pig iron, a type of steel that is added with scrap (interpreted to be scrap iron, which is by definition cast iron or castings suitable only for remelting) while pig iron is the primary source of cast iron that forms cast iron when melted or cast often in combination with coke/scrap iron. Therefore, the material of the container (pig iron) and the contents including scrap (scrap iron) are considered substantially similar materials being drawn to higher carbon steel (3-4% C). Scrap containing dirt/debris or other contaminants is considered to include desired 
Regarding Claim 13, Condit teaches the container wire shape is concave (Claim 1) radially diverging (Fig, 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the box shape taught by Eisenwerke to a concave shape for the purpose of achieving the predictable result of transporting scrap to a furnace while increasing the surface area of the container so as to increase the amount of debris or contaminants that would fall as the container is moving. 
Regarding Claim 14, Eisenwerke teaches a box shaped container (Page 1, Col. 2, Lines 50-55) thereby reading on the limitation of a substantially flat body. Regarding the limitations of the attachment members being present on each corner, it would have been obvious to one of ordinary skill in the art to have a plurality of attachments connected to the corner of the container body for the purpose of moving the container in the air with stability.
Regarding Claim 15, Eisenwerke teaches the box has an open top which allows the overturning of the boxes in the furnace and teaches the attachments are on the side of the box (Page 2, Col. 1, Lines 30-35). 
Regarding Claim 16-20, Eisenwerke is silent regarding the step of separating the scrap based on at least one characteristic before packing it into the container. However, one of ordinary skill in the art would be motivated to separate the scrapping materials by at least one material characteristic such as the grade of . 

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. Regarding the amended limitation where the scrap includes desirable and undesirable materials (including dirt, debris, and other contaminants); since scrap itself is considered to contain undesirable materials, the presence of the undesirable materials loading the scrap is not considered to make the step of forming a scrap charge patentable over the prior art. Further, since Eisenwerke in view of Condit teaches a scrap container with a plurality of openings that is charged and transported to a furnace, one of ordinary skill in the art would expect contaminants to fall through the openings in the loading and/or transport step.
Applicant argues one of ordinary skill in the art would not seek to combine the Eisenwerke reference with the Condit reference because: (1) Eisenwerke does not disclose a container having a plurality of openings, nor forming scrap material that includes undesirable materials or removing said materials; (2) Condit does not disclose forming a consumable metal container or forming a pre-packaged charge by loading scrap that includes desirable and undesirable materials; (3) the combination of references would destroy the function of charging boxes of Eisenwerke, which is to serve as hoods or coverings for other hard materials and to protect those materials from premature chemical action of furnace gases. This is not considered convincing for the following reasons: Eisenwerke teaches a consumable container 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736